Exhibit 10.33

Summary of Non-Employee Director Compensation

Members of the Board of Directors (the “Board”) who are employees of Nationwide
Financial Services, Inc. (the “Company”) or its affiliates are not separately
compensated for service on the Board of Directors or any of its committees.

Effective January 1, 2008, directors of the Company who are not employees of the
Company or its affiliates will receive an annual cash retainer of $55,000 paid
in monthly installments and a deferred cash retainer of $90,000 payable to the
Director when his or her service on the Board ends. The retainers are awarded to
directors on the date of the annual shareholders’ meeting.

The Chairman of the Board receives a supplemental annual retainer of $40,000 for
his additional duties. This supplemental retainer of cash is also paid in
monthly installments. The Chairman of the Audit Committee of the Board receives
a supplemental annual retainer of $15,000, and the Chairman of each other
committee of the Board receives a supplemental annual retainer of $6,000. These
supplemental retainers are paid in monthly installments.

Non-employee directors also receive a cash meeting fee of $2,250 for each Audit
Committee meeting attended, and a meeting fee of $2,000 for each other Board or
committee meeting attended.

An additional retainer of $15,000 is payable in cash to the members of special
committees, if and when such committees are established by the Board.

Non-employee directors may elect annually to defer any or all of their cash
compensation for service. Amounts deferred earn a return equivalent to the rate
of return on selected investment choices offered under the Nationwide Financial
Services, Inc. 2008 Deferred Compensation Plan for Non-Employee Directors.

The Company reimburses directors for reasonable travel expenses incurred in
connection with attendance at Board, committee or shareholder meetings and other
Company events. This may include travel on the Company plane. Travel expenses
for the spouses or guests of directors may also be reimbursed. The Company will
also provide a gross-up payment in some circumstances for travel expenses for
spouses or guests. This amount is taxed to the appropriate director.

Directors may also be provided with computers and certain other office
equipment, office supplies, and additional home phone or computer lines at the
discretion of the Company. The Company also pays the dues for each director’s
membership in the National Association of Corporate Directors and reimburses
directors for expenses related to educational or professional seminars the
directors choose to attend. The Company will also reimburse directors for
certain physical examinations.